Pee Cukiam.
This action was brought, in the municipal court of the city of Minneapolis, to recover damages from the defendant, the initial carrier, for loss due to the negligence of the defendant and the connecting carrier in transporting a carload of sweet potatoes for the plaintiff from Ullin, Illinois, to St. Paul, Minnesota. The jury returned a verdict for the plaintiff for $375.52, and the defendant appealed from an order denying its motion for a new trial.
The sole question presented by the record in this court is whether the verdict is sustained by the evidence. The defendant contends that the evidence fails to show any negligence on its part, and that in no event was the plaintiff under the evidence entitled to a verdict in excess of $207.30. The evidence, although conflicting in material matters, fairly sustains the verdict and the amount thereof.
Order affirmed.